Name: Council Regulation (EEC) No 2554/93 of 13 September 1993 repealing Article 1 (4) of Regulation (EEC) No 2849/92 modifying the definitive anti-dumping duty on imports of ball bearings with a greatest external diameter exceeding 30 mm originating in Japan imposed by Regulation (EEC) No 1739/85
 Type: Regulation
 Subject Matter: competition;  mechanical engineering;  Asia and Oceania;  tariff policy;  trade
 Date Published: nan

 18 . 9 . 93 Official Journal of the European Communities No L 235/7 COUNCIL REGULATION (EEC) No 2554/93 of 13 September 1993 repealing Article 1 (4) of Regulation (EEC) No 2849/92 modifying the definitive anti-dumping duty on imports of ball bearings with a greatest external diameter exceeding 30 mm originating in Japan imposed by Regulation (EEC) No 1739/85 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), Having regard to the proposal from the Commission, submitted after consultations within the Advisory Committee as provided for by the above Regulation, Whereas : provisions in force concerning customs duties shall apply. (3) Article 1 (4) and (5) contain provisions that concern the same customs valuation but their application can lead to different results. (4) It therefore appears appropriate to avoid any such conflict in valuation based on these two different provisions and, since the basic provisions in force concerning customs duties lay down the general rules, it is considered appropriate that these provi ­ sions should prevail . It is therefore necessary to repeal Article 1 (4) of Regulation (EEC) No 2849/92, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Regulation (EEC) No 2849/92 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ( 1 ) Regulation (EEC) No 2849/92 (2) modified the defi ­ nitive anti-dumping duties applicable to imports of all bearings with a greatest external diameter exceeding 30 mm originating in Japan. (2) Article 1 (4) of Regulation (EEC) No 2849/92 provides for a specific definition of the customs valuation of the products concerned and Article 1 (5) of the same Regulation provides that the basic This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Council The President Ph. MAYSTADT (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 286, 1 . 10 . 1992, p . 2.